Title: From Thomas Jefferson to George Blake, 17 October 1808
From: Jefferson, Thomas
To: Blake, George


                  
                     Sir
                     
                     Washington Oct. 17. 08.
                  
                  However favorably the inclosed papers represent the case of Alexander Trott, yet it would be against every rule of prudence for me to undertake to revise the verdict of a jury on ex parte affidavits & recommendations. if the judges & yourself who were present at the trial think the defendant a proper object of pardon I shall be ready, on such a recommendation, to issue it. I ask the favor of your information on this subject, & salute you with esteem & respect.
                  
                     Th: Jefferson
                     
                  
               